Title: Amendments to the Constitution, [14 August] 1789
From: Madison, James
To: 


[14 August 1789]

   
   Under consideration was an amendment providing for one representative for every thirty thousand people until the number reached one hundred. Ames proposed a ratio of one for every forty thousand.


Mr. Madison. I cannot concur in sentiment with the gentleman last up, that 1 representative for 40,000 inhabitants will conciliate the minds of those to the government, who are desirous of amendments; because they have rather wished for an encrease, than confined themselves to a limitation.
I believe, by this motion, we shall avoid no inconvenience that can be considered of much consequence, for one member for either 30,000 or 40,000 inhabitants, will, in a few years, give the number beyond which it is proposed congress shall not go.
Now if good policy requires that we accommodate the constitution to the wishes of that part of the community who are anxious for amendments, we shall agree to something like what is proposed in the report, for the states of New-Hampshire, Massachusetts, New-York, Virginia and North-Carolina, have desired an alteration on this head; some have required an encrease as far as 200 at least; this does not look as if certainty was their sole object.
I do not consider it necessary, on this occasion, to go into a lengthy discussion of the advantages of a less or greater representation. I agree that after going beyond a certain point, the number may become inconvenient; that is proposed to be guarded against; but it is necessary to go to a certain number in order to secure the great objects of representation. Numerous bodies are undoubtedly liable to some objections, but they have their advantages also; if they are more exposed to passion and fermentation, they are less subject to venality and corruption; and in a government like this, where the house of representatives is connected with a smaller body it might be good policy to guard them in a particular manner against such abuse.
But for what shall we sacrifice the wishes of the people? Not for a momentary advantage: Yet the amendment proposed by the gentleman from Massachusetts will lose its efficacy after the second census; I think, with respect to futurity, it makes little or no difference; and as it regards the present time, 30,000 is the most proper, because it is the number agreed upon in the original constitution, and what is required by several states.
